Exhibit 10.18

AMENDMENT

TO THE

EMPLOYMENT AGREEMENT OF DAVID GREENFIELD

Amended Effective as of September 8, 2006 (the “Agreement”)

AXIS Capital Holdings Limited (the “Company”) and David Greenfield hereby agree
and consent this 29th day of December, 2008 to amend the Agreement entered into
between the parties on September 8, 2006, with the Amendment being effective as
of September 8, 2006, unless otherwise provided, as follows:

1. Section 2 is amended by adding the following to the end of subsection (d):

Effective January 1, 2009, notwithstanding the foregoing, as required by
Internal Revenue Code 457A, no deferrals or contributions will be permitted to
any nonqualified plans sponsored by the Company for amounts attributable to
services performed after December 31, 2008.

2. Section 2 is amended by adding the following to the end of subsection (f):

Reimbursements will be paid no later than 2 1/ 2 months after the end of the
calendar year in which the expense was incurred.

3. Section 2 is amended by adding the following to the end of subsection (g):

Such amount will be paid no later than 2 1/2 months after the end of the
calendar year in which the expense was incurred.

4. Section 2 is amended by adding the following to the end of subsection (h):

Such amount will be paid no later than 2 1/ 2 months after the end of the
calendar year in which the expense was incurred.

5. Section 2 is amended by adding the following to the end of subsection (i):

Reimbursements will be paid no later than 2 1/2 months after the end of the
calendar year in which the expense was incurred.

6. Section 3 is amended by substituting the following for subsection (b):

In the event that your employment with the Company shall terminate for any
reason, except as otherwise set forth in this Agreement, the Company’s sole
obligation under the Agreement shall be to (i) pay to you any accrued and unpaid
Base Salary through the date of termination of employment and an amount equal to
such reasonable and necessary unreimbursed business expenses incurred by you on
behalf of the Company on or prior to the date of termination of employment, with
such reimbursement being made not later than 2 1/2 months after the end of the
calendar year in which the expense was incurred, and (ii) afford you all the
employee benefits to which you may be entitled under, and in accordance with the
terms of, all employee benefit plans in which you participate.

 

1



--------------------------------------------------------------------------------

7. Section 3 is amended by substituting the following for subsection (c):

In the event that the Company terminates your employment without Cause in
accordance with the provisions of Section 3(a)(iv) hereof, you shall be entitled
to a severance amount equal to your Base Salary plus an amount equal to the
monthly cost associated with continuing your current group health and welfare
benefits (reduced by an amount equal to the monthly premium paid by you for such
benefit immediately prior to your termination) for a period of twelve
(12) months immediately following the date of such termination. Such amounts
will be paid at regular pay period intervals. In addition, you will be entitled
to continue to receive the benefits outlined in sections 2(g), 2(h) and 2(i)
with such amounts to be paid not later than 2 1/2 months after the end of the
calendar year in which such expenses were incurred. You will also be entitled to
receive the Annual Bonus that you would have been entitled to receive during
such twelve (12) months assuming all performance targets had been exceeded, with
such Annual Bonus, if any, being paid no later than 2 1/2 months after the end
of the calendar year in which your termination occurs and immediate vesting for
all equity awards, including any restricted shares in accordance with their
terms; provided, however, that you comply with your obligations under Sections
3(e), (including, without limitation, the release and waiver provision), 4, 5
and 6 hereof.

Notwithstanding the foregoing, to the extent necessary to comply with the
restrictions of Internal Revenue Code Section 409A, the first payment due to you
at a time when you are a “specified employee” as defined in Section 409A, of any
amount that fails to meet the requirements for an exemption under Section 409A
will be made on the first business day that is at least six months after the
date of your separation from service. Furthermore, no payments shall be made
upon the termination of employment unless such termination meets the definition
of “separation from service” in Treasury Regulation Section 1.409A-1(h). If your
termination does not meet such definition, you will not receive a payment until
such time that you incur a separation from service. In general, this may delay
the timing of your payment if you continue to perform services as an employee or
independent contractor for the Company after your date of termination.

8. Section 3 is amended by substituting the following for the first paragraph of
subsection (f):

If within the first twelve months following a Change in Control, (i) the nature
or scope of your position, authority or duties are materially adversely changed,
(ii) your total compensation (including benefits) is not paid or is materially
reduced or the Company otherwise breaches this Agreement (iii) you are required
by the Company to relocate to a place more than 50 miles from your current place
of employment, then, if you provide the Company with written notice of your
intent to terminate your employment as a result of such event, providing the
specific reasons therefor, and the Company does not make the necessary
corrections within thirty days of receipt of your written notice, you may
terminate your employment within the ten days following the expiration of such
thirty

 

2



--------------------------------------------------------------------------------

day notice period and receive a severance amount equal to your Base Salary plus
an amount equal to the monthly cost associated with continuing your current
group health and welfare benefits (reduced by an amount equal to the monthly
premium paid by you for such benefit immediately prior to your termination) for
a period of twelve (12) months immediately following the date of such
termination with such amounts to be paid at regular pay period intervals and the
Annual Bonus that you would have been entitled to receive during such twelve
(12) months assuming all performance targets had been exceeded, with such Annual
Bonus, if any, being paid no later than 2 1/2 months after the end of the
calendar year in which your termination occurs and immediate vesting for all
equity awards, including any restricted shares in accordance with their terms;
provided, however, that you comply with your obligations under Sections 3(e), 4,
5, and 6 hereof. In addition, you will be entitled to continue to receive the
benefits outlined in sections 2(g), 2(h) and 2(i) with such amounts to be paid
not later than 2 1/2 months after the end of the calendar year in which such
expenses were incurred. Notwithstanding the foregoing, to the extent necessary
to comply with the restrictions of Internal Revenue Code Section 409A, the first
payment due to you at a time when you are a “specified employee” as defined in
Section 409A of any amount that fails to meet the requirements for an exemption
under Section 409A will be made on the first business day that is at least six
months after the date of your separation from service. Furthermore, no payments
shall be made upon the termination of employment unless such termination meets
the definition of “separation from service” in Treasury Regulation
Section 1.409A-1(h). If your termination does not meet such definition, you will
not receive a payment until such time that you incur a separation from service.
In general, this may delay the timing of your payment if you continue to perform
services as an employee or independent contractor for the Company after your
date of termination. For purposes of this Agreement, the “Change in Control”
will be deemed to have occurred as of the first day any of the following events
occurs:

9. Section 10 is amended by adding the following to the end of subsection (c):

Any amendment to this Agreement must comply with the requirements of Code
Section 409A.

10. Section 10 is amended by adding the following as subsection (h):

To the extent applicable, this Agreement shall be administered in compliance
with Internal Revenue Code Section 409A.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Amendment
as of the date set forth above.

 

/s/ David Greenfield David Greenfield AXIS Capital Holdings Limited By:   John
R. Charman Its:   President and Chief Executive Officer

 

4